DETAILED ACTION

Status of Claims
Amendment filed September 23, 2021 is acknowledged.   
Claims 10 and 18-20 have been cancelled by the applicant.
Claims 1-9 and 11-17 are pending. 
Claims 1 and 11 have been amended.    
Claims 1-9 and 11-17 are examined below.
Claims 1-9 and 11-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. 
Applicant states:
For example, independent claims 1 and 11 recite, amongst other features, “wherein the encapsulation layer in the transmittance area includes the transparent organic layer extended from the non-transmittance area and the first and second inorganic layers are not disposed in the transmittance area.”  
Song discloses that the thin film encapsulation layer 300’ includes the first and second encapsulating layers 310 and 330 and the organic encapsulation layer 320 betweeen the first and second encapsulation layers 310 and 330 throughout the transmittance area (TA) and non-transmittance area (DA, NDA1) as shown in FIG. 3C.
However, the first and second encapsulation layers 310 and 330 are also located in the transmittance area (TA) unlike the claimed feature recited in claims 1 and 11 as described above.  Thus, Song fails to anticipate each and every claim element now recited in claims 1 and 11.

However, the term “transmittance area” is broadly claimed and may encompass an area bound in the x, y, and z directions, as shown below:

    PNG
    media_image1.png
    366
    754
    media_image1.png
    Greyscale

As such, Song teaches the claimed subject.  Thus, applicant’s argument is not persuasive. 

Next, applicant argues:
Park discloses that the display panel DP includes the thin film encapsulation layer TFE having the first inorganic layer IOL1, the organic layer OL and the second inorganic layer IOL2 in the first region CLA1 (i.e., non-transmittance area) and all of the first inorganic layer IOL1, the organic layer OL and the second inorganic layer IOL2 of the thin film encapsulation layer TFE are extended to the third region CLA3 of the signal passing region DP-TA (i.e., transmittance area).
As described and clearly shown in FIG. 6C, Park discloses that the thin film encapsulation layer TFE includes all of the organic layer OL, the first inorganic layer IOL1 and the second inorganic layer IOL2 are extended to the third region CLA3 of the signal passing region DP-TA unlike the claimed features.  Therefore, Park fails to disclose the claimed features recited in the claims as described above.  Applicant therefore respectfully requests that the rejection of claims 9 and 17 under 35 U.S.C. §103 be withdrawn.

However, Song already teaches the claimed subject matter, thus applicant’s argument is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the transparent organic layer" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this phrase will be interpreted to be “a transparent organic layer.”  

Claim 2 depends on claim 1, and thus inherits all the rejections therein.

Claim 3 depends on claim 1, and thus inherits all the rejections therein.

Claim 4 depends on claim 3, and thus inherits all the rejections therein.

Claim 5 depends on claim 1, and thus inherits all the rejections therein.

Claim 6 depends on claim 5, and thus inherits all the rejections therein.

Claim 7 depends on claim 5, and thus inherits all the rejections therein.

Claim 8 depends on claim 1, and thus inherits all the rejections therein.

Claim 9 depends on claim 1, and thus inherits all the rejections therein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US Pub. No. 2020/0058728; hereinafter “Song”).

Regarding claim 1, Song teaches an organic light-emitting display device comprising: 
a display panel (display apparatus: 1) having an active area (display area: DA); and
a sensor package module (20) disposed on a rear surface of the display panel;

an encapsulation layer (Figure 3C: 320) disposed on the organic light-emitting diode,
wherein the active area comprises a transmittance area (transmittance area, see Figure 3C below) through which external light passes, and a non-transmittance area (Figure 1: DA exclusive of NDA1; paragraph 45) disposed around the transmittance area in the active area, wherein the sensor package is disposed to correspond to the transmittance area (Figures 2A-3C),
a plurality of gate lines (Figure 7: SL0-SL5) arranged in a first direction and a plurality of data lines (Figure 7: DL0-DL7) arranged in a second direction different from the first direction on the display panel,
wherein the encapsulation layer in the non-transmittance area includes [a] transparent organic layer (320) extended from the transmittance area and the transparent organic layer in the non-transmittance area is disposed between first (310) and second (330) inorganic layers, and
wherein the encapsulation layer in the transmittance area includes only a transparent organic layer (320) and the first and second inorganic layers (330 and 310) are not disposed in the transmittance area (see below).  

    PNG
    media_image1.png
    366
    754
    media_image1.png
    Greyscale


Regarding claim 2, Song teaches the organic light-emitting display device according to claim 1, wherein the sensor package module comprises: 
a light emitter (paragraph 56 “a small-sized lamp illuminating light”) corresponding to the transmittance area (see Figure 3C reproduced above) to emit infrared radiation (paragraph 56: “may use a light of various wavelength bands such as … IR.”);
an infrared sensor (20) corresponding to the transmittance area (see Figure 3C reproduced above) to receive the infrared radiation emitted by the light emitter (paragraph 56: “a light-receiving sensor such as an infrared-ray (IR) sensor”; although Song does not explicitly include that the infrared sensor receives the infrared radiation emitted by the light emitter, it is inherent to the device that the infrared sensor will detect any infrared light incident, including that which may have ultimately been emitted from module 20 itself); and
a proximity sensor corresponding to the transmittance area and receiving visible light (paragraph 56 “a sensor for outputting and sensing light or sound to measure a distance…. may use light of various wavelength bands such as visible light.”).

Regarding claim 3, Song teaches the organic light-emitting display device according to claim 1, wherein the organic light-emitting diode (Figure 6B) includes:
an element layer (comprising that between substrate 100 and passivation layer 115) including a transistor having conductive films (G6, A6, T6); and
a light-emitting layer (comprising that above layer 117) disposed on the element layer to emit light by receiving a driving current from the element layer (Figure 6B),


Regarding claim 4, Song teaches the organic light-emitting display device according to claim 3, wherein the cathode electrode (230) is not deposited in the transmittance area (paragraph 53: “The thin film transistor TFT and the organic light-emitting diode OLED connected to the thin film transistor TFT may be arranged in the display area DA,” (not NDA1)).

Regarding claim 5, Song teaches the organic light-emitting display device according to claim 1, wherein at least one of the gate lines and the data lines is not disposed in the transmittance area (Figure 7).

Regarding claim 6, Song teaches the organic light-emitting display device according to claim 5, wherein a portion of the non-transmittance area is disposed in the second direction of the transmittance area (Figure 7).

Regarding claim 7, Song teaches the organic light-emitting display device according to claim 5, wherein the at least one of the gate line and the data line, or a combination thereof, bypasses the transmittance area (Figure 7).

Regarding claim 8, Song teaches the organic light-emitting display device according to claim 1, wherein the display panel comprises:
a substrate (100);
an active area including a plurality of pixels arrayed on the substrate (DA); and
a bezel area disposed around the active area (NDA2),
wherein the transmittance area (see Figure 3C reproduced above) is disposed in an area of the active area (DA).

Regarding claim 11, Song teaches an organic light-emitting display device comprising:
a display panel (1) where a transmittance area (see Figure 3C reproduced below) and a non-transmittance area (DA) are defined, wherein the display panel comprises a plurality of gate lines (SL0-SL5; Figure 7) arranged in a first direction and a plurality of data lines (DL0-DL7: Figure 7) arranged in a second direction different from the first direction, and at least one of the gate lines and the data lines bypasses the transmittance area (Figure 7);
a data driver (Figure 4: 150) supplying a data signal to the display panel;
a gate driver (Figure 4: 110) supplying a gate signal to the display panel;
a timing controller (140 “terminal”) controlling the data driver and the gate driver; and
a sensor package module (20) disposed on a rear surface of the display panel (Figure 3C) and disposed to correspond to the transmittance area (see Figure 3C reproduced below);
an organic light-emitting diode disposed in the display panel (Figure 3C: OLED);
an encapsulation layer disposed on the organic light-emitting diode (320),

wherein the encapsulation layer in the transmittance area includes the transparent organic layer (320) extended from the non-transmittance area and the first and second inorganic layers (310 and 330) are not disposed in the transmittance area.

    PNG
    media_image1.png
    366
    754
    media_image1.png
    Greyscale


Regarding claim 12, Song teaches the organic light-emitting display device according to claim 11, wherein the sensor package module comprises: 
a light emitter (paragraph 56 “a small-sized lamp illuminating light”) corresponding to the transmittance area (see Figure 3C reproduced above) to emit infrared radiation (paragraph 56: “may use a light of various wavelength bands such as … IR.”);
an infrared sensor (20) corresponding to the transmittance area (see Figure 3C reproduced above) to receive the infrared radiation emitted by the light emitter (paragraph 56: “a light-receiving sensor such as an infrared-ray (IR) sensor”; although Song does not explicitly include 
a proximity sensor corresponding to the transmittance area and receiving visible light (paragraph 56 “a sensor for outputting and sensing light or sound to measure a distance…. may use light of various wavelength bands such as visible light.”).

Regarding claim 13, Song teaches the organic light-emitting display device according to claim 11, wherein the organic light-emitting diode (Figure 6B) includes:
an element layer (comprising that between substrate 100 and passivation layer 115) including a transistor having conductive films (G6, A6, T6); and
a light-emitting layer (comprising that above layer 117) disposed on the element layer to emit light by receiving a driving current from the element layer (Figure 6B),
wherein the light-emitting layer includes a light-emitting element having an anode (210) electrode and a cathode electrode (230) stacked in the conductive films (Figure 6B: the anode and cathode electrodes may be understood to be amongst the stack of conductive films of the element layer because they are in electrical and physical contact therein via connection metal 1175 and contact hole 1163; paragraph 131).

Regarding claim 14, Song teaches the organic light-emitting display device according to claim 13, wherein the cathode electrode (230) is not deposited in the transmittance area (paragraph 53: “The thin film transistor TFT and the organic light-emitting diode OLED connected to the thin film transistor TFT may be arranged in the display area DA,” (not NDA1)).

Regarding claim 15, Song teaches the organic light-emitting display device according to claim 11, wherein a portion of the non-transmittance area is disposed in the second direction of the transmittance area (Figure 7).

Regarding claim 16, Song teaches the organic light-emitting display device according to claim 11, wherein the display panel comprises:
a substrate (100);
an active area including a plurality of pixels arrayed on the substrate (DA); and
a bezel area disposed around the active area (NDA2),
wherein the transmittance area (see Figure 3C reproduced above) is disposed in an area of the active area (DA).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claims 1 and 11 above, respectively, and further in view of Park et al. of record (US Pub. No. 2020/0176551; hereinafter “Park”).

Regarding claim 9, Song teaches the organic light-emitting display device according to claim 1, further comprising a touch sensor (paragraph 61) above the display panel, but does not explicitly state the touch sensor having a plurality of touch electrodes is disposed on the display panel to detect a touch, wherein the touch electrodes do not overlap with the transmittance area in the active area.
However, Park teaches an analogous device which explicitly includes a touch sensor (FM-1, paragraphs 60 and 73) having a plurality of touch electrodes (EG1) is disposed on the display panel to detect a touch, wherein the touch electrodes do not overlap with the transmittance area in the active area (Figure 7B).  It would have been obvious to one of ordinary skill in the art at the time of invention to implement the touch sensor of Park into the device of Song where the touch sensor of Song is stated in order to implement the touch sensor mentioned, 

Regarding claim 17, Song teaches the organic light-emitting display device according to claim 11, further comprising a touch sensor (paragraph 61) above the display panel, but does not explicitly state the touch sensor having a plurality of touch electrodes is disposed on the display panel to detect a touch, wherein the touch electrodes do not overlap with the transmittance area in the active area.
However, Park teaches an analogous device which explicitly includes a touch sensor (FM-1, paragraphs 60 and 73) having a plurality of touch electrodes (EG1) is disposed on the display panel to detect a touch, wherein the touch electrodes do not overlap with the transmittance area in the active area (Figure 7B).  It would have been obvious to one of ordinary skill in the art at the time of invention to implement the touch sensor of Park into the device of Song where the touch sensor of Song is stated in order to implement the touch sensor mentioned, as well as not block light that is to enter the transmission area, and thus not obscure light from impinging upon the sensor 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817